MORROW, Presiding Judge.
Unlawfully practicing medicine is the offense; penalty assessed at a fine of $250 and confinement in the county jail for thirty days.
The offense is denounced in articles 741-742, P. C., 1925.
The term of court at which the trial took place ended on the 30th day of May, 1931. The appeal was prosecuted during the term and bond filed on the 1st day of May, 1931. The.statute contemplates that when an appeal is taken during the term, jurisdiction of this court is acquired by a recognizance. See article 818, C. C. P., 1925; also King v. State, 83 Texas Crim. Rep., 304, 203 S. W., 52, and other cases collated in Vernon’s Ann. Tex. C. C. P., vol. 3, page 191. Under the present status of the case, this court is without jurisdiction to entertain the appeal. It is therefore dismissed.

Dismissed.